         Case 1:18-cv-01551-ESH Document 136 Filed 09/09/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


  LUCAS CALIXTO, et al.

                 Plaintiffs,

                          v.
                                                       Civil Action No.18-1551 (ESH)
  UNITED STATES DEPARTMENT OF
  THE ARMY, et al.,

                 Defendants.



                               DEFENDANTS’ STATUS REPORT

       In accordance with the Court’s Order entered on September 5, 2019 (ECF No. 134),

Defendants respectfully submit this status report. The Court’s order requires Defendants, by

September 9, 2019 at Noon, to provide plaintiffs’ counsel with:

       (1) Information “regarding the discharge status of the potential plaintiff identified by

Plaintiffs’ counsel by an August 20, 2019 email,” ECF 130 at 5, as well as information

regarding “the stated reason for her discharge (including whether it was MSSD-related or

otherwise), and the Army’s intention, if any, to offer reinstatement to the potential named

plaintiff (pursuant to the October 26, 2018 Memo or otherwise),” id.; and

       (2) Confirmation as to whether defendants’ previous statement to the Court that “[a]ll of

the files provided to Plaintiffs included a USAREC Form 601.2[10].21,” id., is correct for the 19

files produced to plaintiffs, with the exception of the three files noted by defendants as lacking

that form but including a denial of a medical waiver instead; and

       (3) Confirmation as to whether defendants’ discovery methodology complied with this

Court’s instructions in its July 31 Order (ECF 123).
          Case 1:18-cv-01551-ESH Document 136 Filed 09/09/19 Page 2 of 3



        The Court further ordered that, simultaneous with the provision of this information to

plaintiffs, defendants must file a status report informing the Court of what was provided to

plaintiffs.

        On September 9, 2019, Defendants provided Plaintiffs’ counsel with:

    (1) the information required in paragraph (1) above;

    (2) Confirmation that defendants’ previous statement to the Court that “[a]ll of the files

provided to Plaintiffs included a USAREC Form 601.2[10].21,” is correct for the 19 files

produced to plaintiffs, with the exception of the three files noted by defendants as lacking that

form but including a denial of a medical waiver instead;

    (3) Notification that in processing the discovery the Court ordered on July 31, 2019,

USAREC provided “separation-related” files for individual MAVNI DEPs with USAREC

discharge orders, based on each MAVNI’s effective date of discharge, from the beginning of

each month from July 2018 through July 2019. After conducting an after action review of their

discovery processing, USAREC determined that the methodology used by the Army was not

fully in line with the intent of the order. Additional files are being compiled in accordance with

the Court's order and will be provided to Plaintiffs accordingly.

Dated: September 9, 2019                      Respectfully submitted,

                                              JESSIE K. LIU
                                              D.C. Bar # 472845
                                              United States Attorney

                                              DANIEL F. VAN HORN
                                              D.C. Bar # 924092
                                              Chief, Civil Division


                                      By:     /s/Jeremy A. Haugh
                                              JEREMY A. HAUGH
                                              Special Assistant United States Attorney

                                                 2
Case 1:18-cv-01551-ESH Document 136 Filed 09/09/19 Page 3 of 3



                            555 4th Street, N.W.
                            Washington, D.C. 20530
                            (202) 252-2574
                            Jeremy.Haugh@usdoj.gov


                            Attorneys for Defendants




                              3
